Order entered September 29, 2020




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-20-00704-CV

                   LORY K. WILSON, ET AL., Appellants

                                       V.

CAPITAL PARTNERS FINANCIAL GROUP USA, INC., ET AL., Appellees

               On Appeal from the 44th Judicial District Court
                           Dallas County, Texas
                    Trial Court Cause No. DC-18-09275

                                    ORDER


      Before the Court is the September 25, 2020 unopposed second motion of

appellant Lory K. Wilson for an extension of time to file her brief on the merits.

We GRANT the motion and extend the time to October 9, 2020.


                                            /s/   BILL WHITEHILL
                                                  JUSTICE